           Case 1:20-cv-10903-KPF Document 55 Filed 05/10/21 Page 1 of 2




 STILLMAN LEGAL
 42 Broadway, 12th FL
 New York NY 10004
 Telephone: 212-203-2417
 Facsimile: 212-203-9115
 Attorney for Plaintiffs

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X

 Guillermina Bautista, Maribel Rivera, Yuriana
                                                            AFFIDAVIT OF SERVICE
 Alejo, Cecilia Davila, Jackeline Bautista and

 Sandra Mejia individually and on behalf of
                                                            ECF Case
 others similarly situated


                              Plaintiff,

                        -against-
 Liox Cleaners Inc., and Wash Supply
 Laundromat, Inc. (d/b/a “Wash Supply
 Laundromat”), Sergey Patrikeen, Kostantyn
 Didorenko and Victoria Patrikeen
          Defendants.
 -------------------------------------------------------X

STATE OF NEW YORK                  )
                                   )ss:
NEW YORK COUNTY                            )


        Lina F Stillman, being duly sworn deposes and says that deponent is not a party to the

action, is over 18 years of age.

        On the 7th of May 2021 deponent served the Order of May 7th, 2021 the upon:

LIOX CLEANERS INC and WASH SUPPLY LAUNDROMAT, INC., at 409 Amsterdam Ave.
New York, NY 10024, 100 Warren Street, Apt 1814 Jersey City, NJ 07302 and 123 Allen St,
New York, NY 10002
         Case 1:20-cv-10903-KPF Document 55 Filed 05/10/21 Page 2 of 2




By depositing same enclosed in a properly addressed wrapper, in an official depository under the

exclusive care and custody of the United States Postal Office within the State of New York.

Deponent also emailed Sergey Patrikeen, and Konstantyn Didorenko at Soap.liox@gmail.com

and Kosta.allytailors@gmail.com



                                                    _____/s/___ Lina F Stillman, Esq.




May 10, 2021




                                              -2-
